


Exhibit 10.43
                    


FIRST AMENDMENT TO THIRD RESTATEMENT
OF LIGNITE MINING AGREEMENT


THIS FIRST AMENDMENT TO THIRD RESTATEMENT OF LIGNITE MINING AGREEMENT between
Southwestern Electric Power Company (“SWEPCO”) and The Sabine Mining Company
(“SABINE”) is executed this 18th day of October, 2013 ("First Amendment").


WITNESSETH


WHEREAS, Caddo Creek Resources Company, L.L.C., a wholly-owned subsidiary of The
North American Coal Corporation, a Delaware corporation (“Caddo Creek”), an
Affiliate of SABINE under the common control of North American Coal, is
developing a surface lignite mine in close geographical proximity to the Mine
operated by SABINE and located in SWEPCO’s Reserves;


WHEREAS, SABINE and Caddo Creek perform certain services for one another and
desire to allocate portions of their respective supplies, labor costs and office
costs for such services;


WHEREAS, SWEPCO desires to receive credit to the Cost of Production for the time
and to the extent such Cost of Production is incurred while SABINE is performing
any work related to the surface mine being operated by Caddo Creek; and


WHEREAS, SABINE desires for SWEPCO to pay as Cost of Production for the time and
to the extent such Cost of Production is incurred by employees of Caddo Creek
while performing work related to the Mine operated by SABINE located in SWEPCO’s
Reserves.


AGREEMENT


NOW, THEREFORE, for and in consideration of the covenants contained in this
First Amendment, SWEPCO and SABINE hereby agree as follows:


1.
Capitalized terms in this First Amendment that are not defined herein shall have
the meaning assigned to them in the Third Restatement of Lignite Mining
Agreement ("Agreement").



2.
The definition of “Caddo Creek” in Article I of the Agreement is hereby added as
follows:



“(ss) “Caddo Creek” shall mean Caddo Creek Resources, L.L.C., a Nevada limited
liability company, which is wholly-owned by The North American Coal Corporation
and is an Affiliate of SABINE by or under common control.”


3.
Article III of the Agreement is hereby amended by adding the following
additional paragraph to the end of Article III:



“SABINE’s primary responsibility shall always be to the Mine. SABINE shall not
perform work for the mine operated by Caddo Creek unless SABINE reasonably
believes such work will not be detrimental to or will not interfere with the
operation of the Mine operated by SABINE in SWEPCO’s Reserves.”


4.    Article IX, Section 2(a)(i)(hh) of the Agreement is hereby deleted and
replaced with the following:


“(hh) Reasonable and necessary services rendered by persons other than
Affiliates of SABINE; however, reasonable and necessary services rendered by
Caddo Creek as an Affiliate of SABINE, for the benefit of the Mine, are allowed
costs subject to the other limitations herein and must be approved by SWEPCO in
writing."


5.
Article IX, 2(a)(i) is hereby amended by the addition of the following language
to the end of the first full paragraph on page 23 of the Agreement at line 10:



“Additionally, there shall be credited to costs under this Subsection 2(a) any
costs of employees of SABINE for the time and to the extent they perform
functions for Caddo Creek (rather than the Mine operated by SABINE). There shall
also be credited to costs under this Subsection 2(a) office costs and shop and
consumable supply costs incurred for work performed for the benefit of the mine
operated by Caddo Creek (rather than the Mine operated by SABINE).”

1



--------------------------------------------------------------------------------






6.
Article IX, Section 2(a)(iii)(b) of the Agreement is hereby amended by adding
the following to the end of the paragraph:



“Notwithstanding the foregoing, any general and administrative costs of
employees of Caddo Creek for the time and to the extent they perform functions
relating to SABINE or the Agreement shall not be included within the fixed
corporate general and administrative amount of $668,430, but shall be included
in the Cost of Production.”


7.
Except as modified by this First Amendment, all terms and provisions of the
Agreement shall remain in full force and effect.



8. This First Amendment may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.




IN WITNESS WHEREOF, the parties, with the intent to be bound hereby, have
executed this First Amendment as of the date first above written.






SOUTHWESTERN ELECTRIC POWER COMPANY


                        
By:
/s/ Timothy K. Light
Name:
Timothy K. Light
Its:
Vice President

                


                
THE STATE OF TEXAS


COUNTY OF HARRISON


BEFORE ME, the undersigned authority, on this day personally appeared Timothy K.
Light, known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledged to me that the same was the act of SOUTHWESTERN
ELECTRIC POWER COMPANY, a Delaware Corporation and that he executed the same as
the act of such corporation for the purposes and consideration therein
expressed, and in the capacity therein stated.


GIVEN UNDER MY HAND AND SEAL OF OFFICE this 18th day of October, 2013.




                        
By:
/s/ Linda S. Campbell
Name:
Linda S. Campbell
 
NOTARY PUBLIC
 
My Commission Expires: 02-27-2016

                                    
                                

2



--------------------------------------------------------------------------------






THE SABINE MINING COMPANY


                        
By:
/s/ Rick J. Ziegler
Name:
Rick J. Ziegler
Its:
President

                


                
THE STATE OF TEXAS


COUNTY OF HARRISON


BEFORE ME, the undersigned authority, on this day personally appeared Rick J.
Ziegler, known to me to be the person whose name is subscribed to the foregoing
instrument and acknowledged to me that the same was the act of THE SABINE MINING
COMPANY, a Nevada Corporation, and that he executed the same as the act of such
corporation for the purposes and consideration therein expressed, and in the
capacity therein stated.


GIVEN UNDER MY HAND AND SEAL OF OFFICE this 18th day of October, 2013.




                        
By:
/s/ Linda S. Campbell
Name:
Linda S. Campbell
 
NOTARY PUBLIC
 
My Commission Expires: 02-27-2016


3

